Exhibit 10.29

SECOND CONSENT TO CREDIT AGREEMENT

SECOND CONSENT TO CREDIT AGREEMENT (this "Consent"), dated as of February 16,
2005, among QUANTA CAPITAL HOLDINGS LTD., an exempted company organized under
the laws of Bermuda (the "Company"), the Designated Subsidiary Borrowers (as
defined in the Credit Agreement referred to below) existing on the date hereof,
the undersigned lenders party to the Credit Agreement referred to below (each, a
"Consenting Lender" and, collectively, the "Consenting Lenders"), JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION (f/k/a JPMorgan Chase Bank), as Administrative Agent
(in such capacity, the "Administrative Agent"), and Bank of America, N.A. and
Calyon, New York Branch, as Co-Syndication Agents (in such capacity, the
"Co-Syndication Agents"). Unless otherwise defined herein, capitalized terms
used herein and defined in the Credit Agreement referred to below are used
herein as therein defined.

W I TN E S S E TH:

WHEREAS, the Company, the Designated Subsidiary Borrowers, the lenders from time
to time party thereto (the "Lenders"), the Administrative Agent and the
Co-Syndication Agents have entered into a Credit Agreement, dated as of July 13,
2004 (as amended, modified or supplemented to, but not including, the date
hereof, the "Credit Agreement");

WHEREAS, the Company, as sponsor and Chase Manhattan Bank USA, National
Association, as Delaware trustee (the "Trustee") intend to enter into the
Declaration of Trust on February 22, 2005 (as in effect on the Second Consent
Effective Date referred to below, the "Original Declaration of Trust II")
pursuant to which the Company and the Trustee will establish Quanta Capital
Statutory Trust II (as in effect on the Second Consent Effective Date, the
"Trust");

WHEREAS, the trustees named therein, the administrators named therein, the
Company and the holders from time to time of the undivided beneficial interests
of the assets of the Trust, intend to enter into an Amended and Restated
Declaration of Trust on or about February 24, 2005, amending and restating in
its entirety the Original Declaration of Trust (as in effect on the Second
Consent Effective Date, the "Declaration of Trust II");

WHEREAS, pursuant to the terms of the Declaration of Trust and the Capital
Securities Purchase Agreement (as defined in the Declaration of Trust II), the
Trust desires to issue 20,000 Capital Securities (as defined in the Declaration
of Trust II) with an aggregate stated liquidation amount with respect to the
assets of the Trust of $20,000,000 to the purchasers identified in the Capital
Securities Purchase Agreement;

WHEREAS, pursuant to the terms of the Declaration of Trust and the Common
Securities Purchase Agreement (as defined in the Declaration of Trust II), the
Trust desires to issue 619 Common Securities (as defined in the Declaration of
Trust II) with an aggregate stated liquidation amount with respect to the assets
of the Trust of $619,000 to the Company;

WHEREAS, the Trust desires to use the proceeds from the issuance of the Capital
Securities to purchase the Company's Junior Debt Securities in an aggregate
principal amount not in excess of $20,619,000 due June 15, 2035 (as in effect on
the Second Consent Effective Date, the "Junior Notes") issued pursuant to an
Indenture which shall be entered into on or about February 24, 2005, between the
Company and JPMorgan Chase Bank, N.A., as trustee (as in effect on the Second
Consent Effective Date, the "Indenture II" and together with the Declaration of
Trust II, the Capital Purchase Agreement (as defined in the Declaration of Trust
II), the Common Securities Purchase Agreement (as defined in the Declaration of
Trust II) and any other material agreement entered into in connection with the
Transactions (as defined below), the "Preferred Trust II Documents");

WHEREAS, the Company desires to make a common equity contribution with the
proceeds of the Junior Notes to Quanta Reinsurance Ltd. (the "Capital
Contribution"); and

WHEREAS, the parties hereto wish to consent to the Consented Transactions (as
defined below) with respect to the Credit Agreement on the terms and conditions
set forth herein;

1


--------------------------------------------------------------------------------


NOW, THEREFORE, it is agreed;

A.    Consents to the Credit Agreement

1.    Notwithstanding anything to the contrary contained in Section 7.07 of the
Credit Agreement, the Consenting Lenders hereby (x) consent to (i) the issuance
of the Capital Securities (the "Issuance") and (ii) the payment of Dividends to
the holders of the Capital Securities pursuant to the terms of the certificates
representing such Capital Securities, the Declaration of Trust II and the
Capital Securities Purchase Agreement, in each case, as in effect on the Second
Consent Effective Date (the "Preferred Dividends" and, together with the
Issuance, the "Preferred Securities Transactions") and (y) waive the provisions
of Section 7.07 with respect to the Preferred Securities Transactions.

2.    Notwithstanding anything to the contrary contained in Section 7.11 of the
Credit Agreement, the Consenting Lenders hereby (x) consent to (i) the
restrictions on the ability of the Trust to sell, assign, transfer, exchange or
otherwise dispose of any of the Trust Property (as defined in the Declaration of
Trust II) or any interest therein, (ii) the restrictions on the ability of the
Trust to make or incur loans and (iii) any other restrictions placed on the
Trust and its property and assets (collectively, the restrictions described in
the foregoing clauses (i) through (iii) inclusive, the "Permitted Restrictions"
and, together with the Preferred Securities Transactions, the "Consented
Transactions"), in each case, pursuant to the Declaration of Trust II, as in
effect on the Second Consent Effective Date and (y) waive the provisions of
Section 7.11 with respect to the Permitted Restrictions.

B.    Miscellaneous Provisions

1.    In order to induce the Consenting Lenders to enter into this Consent, the
Company and each Designated Subsidiary Borrower hereby represents and warrants
to the Administrative Agent and each Lender that (i) all of the representations
and warranties contained in the Credit Agreement and in the other Credit
Documents are true and correct in all material respects on and as of the Second
Consent Effective Date (as defined below), both before and after giving effect
to (x) this Consent and (y) the Consented Transactions, the issuance of the
Junior Notes, the Capital Contribution and the other transactions contemplated
hereby and thereby (collectively, the "Transactions") (unless such
representations and warranties relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date), (ii) there exists no Default or Event of Default on the Second Consent
Effective Date, both before and after giving effect to this Consent and the
Transactions and (iii) there have been no amendments or modifications to the
Preferred I Trust Documents (as defined below) that could reasonably be expected
to be adverse to the interests, rights or remedies of the Administrative Agent,
the Collateral Agent or the Lenders.

2.    Notwithstanding anything to the contrary contained herein or in the
Consent, dated as of December 16, 2004 (the "First Consent"), among the Company,
the Designated Subsidiary Borrowers, the lenders party thereto, the
Administrative Agent and the Syndication Agent, the Company agrees that it will
not, and will not permit any of its Subsidiaries to, amend or modify, or permit
the amendment or modification of (i) the Declaration of Trust (as defined in the
First Consent), the Indenture (as defined in the First Consent), Capital
Purchase Agreement (as defined in the First Consent) and the Common Securities
Purchase Agreement (as defined in the First Consent) or any other material
agreement entered in connection with the transactions contemplated by the First
Consent (collectively, as in effect on the date of effectiveness of the First
Consent, the "Preferred Trust I Documents") or (ii) the Preferred Trust II
Documents, in each case, to contain any financial performance related covenants
or incurrence covenants which restrict the operations of the Company and its
Subsidiaries; provided that (x) such Preferred Trust I Documents and Preferred
Trust II Document may be amended to contain financial performance related
covenants or incurrence covenants which are no more restrictive than the terms,
provisions and covenants contained in the Credit Agreement, (y) the Preferred
Trust I Documents may not be amended or modified to increase the amount of
Capital Securities (as defined in the Declaration of Trust) issued or the amount
of Preferred Dividends (as defined in the First Consent) payable in connection
therewith from the amounts existing on the date of effectiveness of the First
Consent (the "First Consent Effective

2


--------------------------------------------------------------------------------


Date") and (z) the Preferred Trust II Documents may not be amended or modified
to increase the amount of Capital Securities (as defined in the Declaration of
Trust II) issued or the amount of Preferred Dividends (as defined hereunder)
payable in connection therewith from the amounts existing on the Second Consent
Effective Date.

3.    This Consent is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

4.    This Consent may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.

5.    THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

6.    This Consent shall become effective on the date (the "Second Consent
Effective Date") when the Company, each Designated Subsidiary Borrower and the
Consenting Lenders constituting the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to the
Administrative Agent; provided that (i) the structure and all terms of, and the
documentation for, each component of the Transaction shall be substantially
consistent with the terms hereof and with the Preferred Trust II Documents, (ii)
the Preferred Trust II Documents shall not have been amended or modified from
the forms thereof previously delivered to the Administrative Agent and its
counsel, in each case, in any material respect adverse to the Administrative
Agent, the Collateral Agent or the Lenders without the consents thereof and
(iii) each component of the Transaction shall have been, or shall be
simultaneously, consummated in accordance with the documentation therefor and
all applicable laws.

7.    From and after the Second Consent Effective Date, all references in the
Credit Agreement and in the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.

* * *

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Consent to be duly executed
and delivered as of the date first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif]     [spacer.gif] QUANTA CAPITAL HOLDINGS LTD.  
[spacer.gif] By: /s/ John S. Brittain, Jr.  
Name: John S. Brittain, Jr.
Title: Chief Financial Officer   [spacer.gif]     [spacer.gif] QUANTA
REINSURANCE LTD.   [spacer.gif] By: /s/ John S. Brittain, Jr.  
Name: John S. Brittain, Jr.
Title: Chief Financial Officer
  [spacer.gif]     [spacer.gif] QUANTA U.S. HOLDINGS INC.   [spacer.gif] By: /s/
John S. Brittain, Jr.  
Name: John S. Brittain, Jr.
Title: Chief Financial Officer   [spacer.gif] QUANTA SPECIALTY LINES INSURANCE
COMPANY   [spacer.gif] By: /s/ John S. Brittain, Jr.     [spacer.gif] Name: John
S. Brittain, Jr.
Title: Chief Financial Officer [spacer.gif]

4


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] QUANTA REINSURANCE U.S. LTD.   [spacer.gif] By: /s/
John S. Brittain, Jr.  
Name: John S. Brittain, Jr.
Title: Chief Financial Officer
  [spacer.gif]     [spacer.gif] QUANTA INDEMNITY COMPANY   [spacer.gif] By: /s/
John S. Brittain, Jr.  
Name: John S. Brittain, Jr.
Title: Chief Financial Officer [spacer.gif]

5


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
Individually and as Administrative Agent   [spacer.gif] By: /s/ Heather
Lindstrom  
Name: Heather Lindstrom
Title: Vice President   [spacer.gif] BANK OF AMERICA, N.A.   [spacer.gif] By:
/s/ Debra Basler  
Name: Debra Basler
Title: Senior Vice President   [spacer.gif] CALYON, NEW YORK BRANCH  
[spacer.gif] By: /s/ Peter Rasmussen  
Name: Peter Rasmussen
Title: Managing Director   [spacer.gif]     [spacer.gif] By: /s/ Sebastian
Rocco  
Name: Sebastian Rocco
Title: Managing Director   [spacer.gif] DEUTSCHE BANK AG NEW YORK BRANCH  
[spacer.gif] By: /s/ Ruth Leung  
Name:Ruth Leung
Title:Director   [spacer.gif]     [spacer.gif] By: /s/ John S. McGill  
Name: John S. McGill
Title: Director [spacer.gif]

6


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] BARCLAYS BANK PLC   [spacer.gif] By: /s/ Paul
Johnson  
Name: Paul Johnson
Title: Director   [spacer.gif]     [spacer.gif] COMERICA BANK   [spacer.gif] By:
/s/ Martin G. Ellis  
Name: Martin G. Ellis
Title: First Vice President [spacer.gif]

7


--------------------------------------------------------------------------------
